Citation Nr: 1619167	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-19 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for right thumb fracture with residual arthritis prior to September 23, 2010 and rating in excess of 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for injury to cranial nerve 5, residual of facial laceration.

3.  Entitlement to an initial rating in excess of 10 percent for neuralgia, cutaneous branches left ulnar nerve.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the February 23, 2016 Board hearing and in a February 23, 2016 statement, prior to the promulgation of a decision on the appeal, the Veteran and his representative requested to withdraw his appeal on the issues of entitlement to an initial compensable rating for right thumb fracture with residual arthritis prior to September 23, 2010, and rating in excess of 10 percent thereafter; entitlement to an initial rating in excess of 10 percent for injury to cranial nerve 5, residual of facial laceration; and entitlement to an initial rating in excess of 10 percent for neuralgia, cutaneous branches left ulnar nerve.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to an initial compensable rating for right thumb fracture with residual arthritis prior to September 23, 2010, and rating in excess of 10 percent thereafter; entitlement to an initial rating in excess of 10 percent for injury to cranial nerve 5, residual of facial laceration; and entitlement to an initial rating in excess of 10 percent for neuralgia, cutaneous branches left ulnar nerve are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  At the February 23, 2016 Board hearing and in a February 23, 2016 statement, the Veteran and his representative requested to withdraw his appeal of the issues of entitlement to an initial compensable rating for right thumb fracture with residual arthritis prior to September 23, 2010 and rating in excess of 10 percent thereafter; entitlement to an initial rating in excess of 10 percent for injury to cranial nerve 5, residual of facial laceration; and entitlement to an initial rating in excess of 10 percent for neuralgia, cutaneous branches left ulnar nerve.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

ORDER

The appeal of the issue of entitlement to an initial compensable rating for right thumb fracture with residual arthritis prior to September 23, 2010 and rating in excess of 10 percent thereafter, is dismissed.

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for injury to cranial nerve 5, residual of facial laceration is dismissed.

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for neuralgia, cutaneous branches left ulnar nerve is dismissed.


REMAND

The Veteran contends that his back condition started in service in 1985, and that he has had issues with his back since that time.  He testified that he did not see a doctor for his back until 2007 because he could not afford to see one, and he was unaware that he could obtain healthcare from the VA until he started working for the VA in 2007.  Prior to that, the Veteran reported he was self-treating.  

He has a current diagnosis of a lumbar spine disability.  Furthermore, his service treatment records (STRs) show several complaints of low back pain in service beginning in April 1985.  The Veteran was put on profile for three days in April 1985, he was diagnosed with muscle strain in August 1985, and he was again put on profile for three days in September 1985.  A May 1986 service treatment record showed the Veteran reported he had an injury on August 21, 1985 from lifting heavy items and had limited range of motion.  In a July 1986 service treatment record, the Veteran reported that he was riding a truck when it hit a large hole and threw him into the seat.  The Veteran reported that he was placed on 72 hour quarters.  He reported that he was unable to bend down or stand for a long period of time due to pain and had been told he had a bruised back.  The diagnosis at that time was lumbar spine contusion and he was ordered not to lift greater than 10 pounds and "no running, marching, PT, LBE wearing" for five days.  The Veteran again complained of low back pain in August 1987.  Thus, the first two elements of service connection are satisfied.

Regarding the final element, nexus, the April 2010 VA examiner found that the Veteran's back disability was not due to service.  However, the examiner only commented on STRs documenting a thoracic strain and low back strain, and did not address the documented lumbar contusion or lay evidence of record.  Thus, the opinion is inadequate for rating purposes.

In this regard, the Board acknowledges the September 2015 and February 2016 opinions of Dr. Sandhi.  However, those opinions state the Veteran's back disability "may have resulted from his sustaining an injury during service," and are therefore too equivocal to support the claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that the use of the phrase "may well be" with respect to causation was speculative); Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009) (holding that a speculative medical opinion provides neither positive nor negative support for the Veteran's claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "may or may not have been").  Thus, an addendum opinion that fully considers all relevant STRs and lay evidence is necessary.

Updated treatment records from Dr. Hoskins, Dr. Sandhir, Miami Valley Hospital, and VA should also be secured.

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding records of private treatment, to include records from Dr. Hoskins, Dr. Sandhir, and Miami Valley Hospital.
 
3.  Then, provide the claims file to a qualified examiner for preparation of an addendum opinion concerning the etiology of the Veteran's low back disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  No additional examination is necessary, unless the examiner determines otherwise.

Based upon review of his pertinent medical history, the examiner is requested to opine on the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability had its clinical onset during active military service or is otherwise related to such service?  In addressing this question, the examiner must comment on:

(a) all pertinent STRs, including the documented injuries to the low back when lifting and riding in a truck, the numerous complaints of low back pain in service, and the documented strains and lumbar spine contusion;
(b) the Veteran's contention that he was self-treated between service and 2007 because he could not afford medical care; and
(c) the March 2010 lay statements from: Ms. L.T.C. noting that she met the Veteran when he left service in 1988 and he shared with her his various injuries from the military and noted that he has severe backaches; from the Veteran's neighbors noting, upon the Veteran's return from service, he had told them that he injured his back while riding in the back of a truck; and from Ms. T.A.C. also noting the Veteran had a chronic back pain issue as a result of his injuries from service.

The examiner must provide a robust rationale for any opinion furnished.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
 
4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B , 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


